EXAMINER’S AMENDMENT
   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. 

   				Response to Arguments
	Applicant’s amendments and arguments filed 05/04/2022 are persuasive. Hence, all claim rejections set forth in the most recent office action mailed 02/04/2022 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Saralino (reg. 34243).

The application has been amended as follows: 

As to claim 4, term of “an opening” in line 20 of claim 4 is replaced with – at least one opening – 
As to claim 4, term of “a bottom surface the sample plate” in line 23 of claim 4 is replaced with – a bottom surface of the sample plate – 

The reason for the change of “an opening” in line 20 of claim 4 is adequate and proper since the term of “at least one opening” also appear in dependent claims 5-6.

The reason for the change of “a bottom surface the sample plate” in line 23 of claim 4 is adequate and proper to fix grammar issue.

Allowable Subject Matter
	Claims 1-8 are allowable.  

	The following is a statement of reasons for the indication of allowable subject matter:

Allowable Subject Matter
Claims 1-3 and 7 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

As to instant claim 1, claim 1 includes the air passage has a width in a height direction narrower than that of the outlet of the air temperature adjustment part, in combination with the other recited elements, were not reasonably found in the Prior Art.

	Claims 2-3 and 7 are also allowable due to their dependency on claim 1.

As to instant claim 4, claim 4 includes at least one opening is provided in the mounting region of the sample rack so that air flowing through the air passage comes into contact with a bottom surface of the sample plate mounted on the mounting region, in combination with the other recited elements, were not reasonably found in the Prior Art.

	Claims 5-6 and 8 are also allowable due to their dependency on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861